DETAILED ACTION
	This office action is in response to the continuation (CON) application and claims filed on September 27, 2021.  This application is a CON of U.S. Application No. 16/808,141, which has matured into U.S. Patent No. 11,163,208 B2.
Claims 1-20 are presented for review, with claim 1 as the sole independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on October 26, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (six (6) pages) were received on September 27, 2021.  These drawings are acknowledged.

Specification
The disclosure is objected to because of the following informalities: the 1st paragraph of the specification must include the most recent US PTO data.  For example, the Patent No. 11,163,208 B2 must be updated.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,163,208 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because presented independent claim 1 of the current application is anticipated by the claim features of allowed claim 1 (with dependent claim 8) as found in the ‘208 patent.  The limitations of the final section (“wherein the gas cell comprises filling elements configured to reduce a local cavity volume of the optical component”) presented in current independent claim 1 are found in dependent form (as claim 8) in ‘208.  Regarding current dependent claims 2-7, see allowed claims 2-7 of the ‘208 patent.  Regarding dependent claims 8-10, see allowed claims 9-11 of the ‘208 patent.  Regarding dependent claims 17-20, see allowed claims 12-15 of the ‘208 patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uebel et al. US 2019/0319420 A1 (which has matured into U.S. Patent No. 10,693,271 B2), and further in view of Benabid et al. NPL “Low Insertion-loss (1.8 dB)…..” and Das U.S.P. No. 10,288,558 B2.
Regarding Uebel et al. US 2019/0319420 A1, note at least the Inventor Phillip Russell and the Assignee “Max-Planck-Gesellschaft”, and the PCT first dated/filed on January 9, 2017.
Regarding sole pending independent claim 1, Uebel et al. US 2019/0319420 A1 teaches (ABS; Figs. 1, 6; paragraphs [0001], [0013], [0051] – [0070]; Claims) an optical component 100 (Fig. 1), being configured (capable) to function as an optical frequency converter in a broadband radiation source device (pump 20 to broadband output at 1, Fig. 1; “broadband UV-light generation” para [0051]), comprising: a gas cell 40 (para [0053]), and a hollow-core photonic crystal fiber 10 (para [0050] – [0053] with reference to para [0001] for photonic crystal type) at least partially enclosed within the gas cell (para [0053], Fig. 1), and wherein the gas cell is formed and exists with a local cavity volume for containment of/for the HC-PCF.
Regarding independent claim 1, Uebel ‘420 does not expressly and exactly teach that the local cavity volume of the gas cell is reduced by use of distinct “filling elements” that are located cavity of the gas cell.
However, decreasing the amount of volume of a gas cell that surrounds a hollow core photonic crystal fiber is discussed and known in the laser art for motivations and purposes of improving the optical characteristics of the fiber by decreasing contamination possibility, and also to decrease the amount of time necessary to fill / change the gas into the gas cell.  For example, Benabid NPL teaches (Entire Document, one page) that contamination of gas in a gas cell is known problem that may negative affect a HCPCF.  Also, Das U.S.P. No. 10,288,558 B2 teaches (ABS; Figs. 1A, 1B, 2; columns 6-10; Claims) a gas cell 1/2 (ABS; Fig. 1A) that has limited volume in comparison to the length of hollow-core photonic crystal fiber 40.  The limited volume in Das ‘558 is a solution in particular to decrease the time necessary to fill / evacuate gas from such volume (see Das column 11, lines 14-25).  As such, decreasing the amount of gas cell cavity volume is a known problem in the art of Benabid and Das, and although an express “filling element(s)” is not taught by such prior art, the problem to be solved, of having less volume, is clearly presented by Benabid/Das. 
Since Uebel ‘420, Benabid NPL, and Das ‘558 are all from the same field of endeavor, the purposes disclosed by Benabid NPL and Das ‘558 would have been recognized in the pertinent art of Uebel ‘420.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Benabid NPL and Das ‘558 , to decrease the volume of gas cell for one or both of the purposes/motivations: (1) decrease gas contamination effects and (2) decrease the amount of time necessary to fill and/or evacuate gas from the cell, by use of filler elements, in the optical component device of Uebel ‘420 in order to improve operation time and efficiencies of optical lasing functions by avoiding contamination.  See KSR v. Teleflex, 127 S.Ct. 1727.  Das clearly points to suggestions and motivations for such missing features of Uebel.  For these reasons, and although the exact “filler elements” of the gas cell for the PCF are not taught, the minimization of such volume in the secondary references (Benabid/Das) makes obvious having a relatively small volume of gas per length of PCF.  One having ordinary skill at the time of the effective filing date of the current application would have easily recognized using “filler elements” for such purpose without undue burden or unnecessary experimentation.  KSR.  It would require mere common skill to integrate a filling element or filling elements to decrease gas cell volume.  Accordingly, independent claim 1 is found obvious over Uebel ‘420 and further in view of Benabid / Das.
Regarding dependent claim 2, the fiber of Uebel ‘420 is wholly enclosed within the gas cell (Fig. 1).
Regarding claims 3-5, see para [0063] of Uebel that indicates that one or more (or “several”) gas cells can be used, which makes obvious these configurations as obvious design choices in view of Uebel when considering Benabid / Das.  See KSR.  Obvious changes to the design of the more than one (sub-cell) would have been recognized by one having ordinary skill in the art at the time of the effective filing of the current application, because dividing the gas cell into multiple cells, and those configurations (claims 4-5), merely changes the amount of gas volume and does not improve upon any of the properties of the HC PCF as the secondary references of Benabid / Das shown motivations for decreasing gas volume. 
Regarding claim 6, see para [0064] of Uebel for an electronic pressure regulator, which makes “pipe” usage (in combined claim 19 above) obvious. 
Regarding claims 7 and 10, although the exact “low” volume of cm3 per length (claim 22) or a direct percentage of ranges (claim 26) is not taught, the same logic applies to this dependent claim as claim 16 above.  Minimizing the volume of the gas cell is taught by the secondary references of Benabid and Das.  For these reasons, the large groups of volumes of gas cells in claim 7, and the ranges of desired percentages of local cavity volumes in claim 10 are obvious.  
Regarding claim 8, see Uebel para [0013] and dependent claim 42 for anti-resonant-reflecting type fibers as an example.  
Regarding claim 9, see Fig. 1 of Uebel for an input window 41 and output window 42 at respect ends of the gas cell 40.  
Regarding claims 11-16, although there is no exact and express disclosure of the prior art for additional “filling elements” specifics of these elements in order for the purpose to further “reduce a local cavity volume”, because the teachings of Benabid and Das make clear that smaller volumes for the gas cell cavity are desired, using solid materials / metals (claims 11-12), the location of the filling elements along a length / circumference / symmetrical (claims 13-15), or with additional shapes, elements, or features (claim 16) to decrease this volume would have been obvious to an ordinarily skilled person at the time of the effective filing date of the current application.  KSR.
Regarding claims 17-18, Fig. 1 of Uebel is configured to broadband UV radiation output and has a pump laser 20 for “ultrashort” pump laser pulses and then operable to convert such pulses into the broadband output.
Regarding claims 19-20, Uebel teaches that the device and disclosure can be used with metrology devices (para [0001], [0011], [0029]), and accordingly these intended uses of claims 19-20 of the device of Uebel and Benabid/Das are obvious used that would have been recognized based on the implementations discussed by Uebel in those cited paragraphs.  KSR.
Additionally of note, the Examiner fully incorporates, and agrees with, the logic and rationale found in the international Written Opinion (cited by IDS March 19, 2020).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Applicant is invited to present substantial structural amendments to base independent claim 1 in order to distinguish from the 35 U.S.C. 103 obviousness rejections found herein.  Further, the non-statutory double patenting rejection to the parent patent ‘208 must be addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference B to Rudolph ‘006, which is pertinent to a gas filled hollow fiber laser with population inversion in the gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 1, 2022